Citation Nr: 0311544	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  97-33 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation higher than 10 percent for 
bilateral lower extremity swelling/arthralgias, secondary to 
sarcoidosis, on appeal from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral lower extremity swelling/arthralgias, secondary to 
sarcoidosis, and awarded a 10 percent evaluation, effective 
October 1, 1996. 

A Travel Board hearing was held before the undersigned in 
September 2001, addressing, amongst other issues, the issue 
of timeliness of the February 1997 RO decision.  The Board 
found that a timely appeal was submitted to the February 1997 
decision, wherein the veteran disagreed with the initial 
rating assigned for bilateral lower extremity 
swelling/arthralgias, secondary to sarcoidosis.  In 
March 2002, the Board undertook additional development on 
this issue.  


REMAND

As indicated in the Introduction, the Board conducted 
additional development of the claim, pursuant to 38 C.F.R. 
§ 19.9(a)(2).  The development conducted by the Board has 
been completed and, pursuant to a recent decision by the 
Federal Circuit Court of Appeals, the case must be remanded 
to the RO for review of the evidence in the first instance.  
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).

Further, the medical evidence developed by the Board raises 
an additional question regarding whether the veteran's 
diagnosed varicose veins are associated with his service-
connected bilateral lower extremity swelling/arthralgias, 
secondary to sarcoidosis, or if the varicose veins are a 
separate disability caused or aggravated by his service-
connected bilateral lower extremity swelling/arthralgias.  

Finally, the RO has not notified the veteran of the VCAA 
provisions, what assistance VA would provide, what evidence, 
if any, the veteran should provide or readjudicate his claim 
pursuant to VCAA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The veteran should be afforded VA 
vascular and dermatological examinations 
to determine the current severity of his 
service-connected bilateral lower 
extremity swelling/arthralgias condition.  
The examiner is asked to offer an opinion 
regarding whether it is at least as 
likely as not that the veteran's varicose 
veins are associated with his service-
connected bilateral lower extremity 
swelling/arthralgia, and/or a separate 
disability caused or aggravated by his 
service-connected bilateral lower 
extremity swelling/arthralgias condition, 
or completely unrelated to his service-
connected disability.  It is also 
important for the examiner to give an 
opinion as to whether the veteran's 
varicose veins condition can be 
dissociated from his service-connected 
bilateral lower leg disability.  A 
rationale must be given for any opinion 
rendered.  The examination reports should 
include all findings necessary to 
evaluate the veteran's bilateral lower 
extremity swelling/arthralgias condition 
under both the old and new criteria.  

2.  Assure that all notice and 
development required by the VCAA has been 
done, including notifying the veteran 
what evidence he needs to submit and what 
evidence will be obtained by VA.   If any 
development is incomplete, undertake 
appropriate corrective action.  Whether 
staged ratings are appropriate should be 
considered.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative, if any, should be 
furnished with a supplemental statement 
of the case, which in the instance of the 
initial evaluation for the veteran's 
bilateral lower extremity condition, 
includes both the old and new criteria, 
and they should be given the opportunity 
to respond thereto.  


Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to develop the record and accord the veteran 
due process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




